DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,626,868 (“Prestidge”) in view of U.S. Patent No. 5,312,361 (“Zadini”).


A sleeve (18) attached to the fluid vessel insertion device (at 12/18) in a fixed position (see Fig. 54); and
A linearly movable (compare Fig. 51 and 54) puncture member (20 – mislabeled in Fig. 54; see Fig. 51) configured to be located within the sleeve (see Fig. 51 and 54);
A retractor (26, 24) configured for actuating the puncture member relative to the sleeve (see Fig. 52 and 54 in series) between:
A first condition (Fig. 51) in which an end (22) of the puncture member protrudes beyond an end of the sleeve such that the puncture member may be inserted into the body of a patient (see Brief Description of Fig. 51), and
A second condition in which the end of the puncture member is within the sleeve (see Fig. 54), wherein the end of the puncture member is a puncturing end with a first aperture (circa 22 – i.e. the open distal end of the lumen of the needle) for insertion into a fluid vessel in use; 
Wherein the retractor comprises an internal chamber (14 in combination with the interior of the syringe barrel 42), the puncture member extending into the chamber and comprising a second aperture (i.e. the proximal end – not labeled), by which the second aperture is in fluid communication with the first aperture (see Fig. 54) for fluid communication between the first aperture and the interior of the chamber (see Fig. 54), and a pressure sensor (504) located in the internal chamber;


    PNG
    media_image1.png
    192
    525
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s Rendering of the Incorporation of Needle Apparatus  (500) in association with a syringe (60) as is contemplated and envisaged by the detailed disclosure of Prestridge (see e.g. Clm. 5) as to construct an operational system. Note that the proximal end is sealed by the inclusion of the syringe piston/plunger

Wherein retraction of the puncture member by the retractor from the first condition to the second condition is caused in response to the pressure sensor 
Prestidge discloses the invention substantially as claimed except that that the “positive external fluid pressure” in the chamber is produced explicitly from “the end [i.e. the distal end] of the puncture member”. Rather Prestidge merely generically recites “when the housing 12 is subjected to increased internal pressure the wall portion 504 moves outwardly…” as an alternative to a decreased fluid pressure (see Fig. 52) without indicating the cause of the pressure increase. Examiner submits that in use, the ordinary artisan would reasonably recognize and appreciate the pressure within the chamber can only be increased (as shown in Fig. 54) in two ways, i.e. an increase in pressure exhibited by the medical device (e.g. operation of the piston/plunger 44 of syringe 60 to increase the internal fluid pressure) OR introduction of the distal end of the needle (22) into an environment above ambient pressure (e.g. the flashback of blood caused by accessing the vasculature wherein the venous pressure is understood to be greater than ambient – see generally Col. 7, Ln. 21-42). Prestidge does not specify whether stop (52) seals the proximal end of the needle and it unclear whether 
However, Zadini describes a related fluid vessel insertion device (Fig. 27) providing for automated needle/puncturing member (308) retraction relative to a catheter/sleeve (306 – see Fig. 27-33), whereby needle retraction is effected by mechanically sensing a pressure increase within a chamber (i.e. the space between 272 and 276) incident to the puncturing member accessing the vasculature (see Fig. 31) which causes a stop member (272) to move responsive to the pressure to permit movement of the puncturing member (see Col. 11, Col. 12 particularly “penetration of the blood vessel 88 by the needle 94 allows blood to flow into space 328, as seen in FIG. 31. The pressure of this blood drives piston 272 farther rearward, which allows flange 288 of piston 272 to outwardly displace the resilient hook 280… and the catheter 306 will be propelled into an advanced position relative to the needle”). Specifically, as understood by the ordinary artisan the invention of Zadini describes a situation wherein the flow of blood creates a positive pressure (venous pressure is never negative and exceeds atmospheric pressure as even during diastole the entire circulatory system is pressurized relative to atmospheric pressure) which actives the pressure sensor (i.e. movement of 272 relative to 276 responsive to the pressure increase) to permit relative retraction of the puncture member and sleeve). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device (Fig. 54) of Prestidge to increase the pressure within the chamber (14) responsive to an increase in fluid pressure at the distal end of the puncturing member, as disclosed by Zabini, thereby only achieving the expected results of utilizing one 

    PNG
    media_image2.png
    252
    297
    media_image2.png
    Greyscale

Supplemental Figure: Invention of Prestidge modified such that stop (502) is thinner than the lumen of the puncturing member (20)


    PNG
    media_image3.png
    298
    692
    media_image3.png
    Greyscale

Supplemental Figure: Invention of Prestidge modified such that stop (502) includes a lumen that is coextensive with the lumen/proximal aperture of the puncturing member (20)


    PNG
    media_image4.png
    307
    682
    media_image4.png
    Greyscale

Supplemental Figure: Invention of Prestidge modified so as to utilize a side aperture

Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
Regarding Claim 3, Prestidge provides for the puncture member to be hollow (see Fig. 51, 54) to allow said fluid communication between the first and second apertures.
Regarding Claim 4, Prestidge discloses the puncture member comprises a needle (see Fig. 51, 54).
Regarding Claim 5, Prestidge discloses a housing (12) comprising the retractor and the pressure sensor, wherein the internal chamber is entirely contained within the housing, and wherein the puncture member depends from the housing to its puncturing end (see Fig. 51, 54).
Regarding Claim 6, Prestidge, particularly as modified in view of Zadini, provides for the internal chamber is maintained at substantially ambient pressure in the an at-rest state (see generally Fig. 51) and the device is configured to trigger the retractor to actuate the puncture member into the second condition when a pressure gradient is experienced between an interior of the internal chamber and an external pressure at the end of the puncture member (see Fig. 51 and 54 in series, see also the above modification in view of Zadini wherein access to the vasculature communicates venous 
Regarding Claim 8, Prestidge discloses the pressure sensor comprises a diaphragm (see Fig. 51 and 54).
Regarding Claim 9, Prestidge discloses the internal chamber comprises a rigid wall structure (i.e. 12 save for 504) and the diaphragm comprises a flexible wall (504).
Regarding Claim 10, Prestidge discloses the internal chamber comprises a first portion of reduced width and a second portion of enlarged width, the diaphragm spanning the second portion of the internal chamber (see Fig. 51, 54 – note the proximal to distal taper).
Regarding Claim 11, Prestidge discloses the retractor comprises an engagement member (502) arranged to releasably engage the puncture member dependent on the pressure within the chamber (see Fig. 51 and 54 in series).
Regarding Claim 12, Prestidge discloses the puncture member is biased towards the second condition (via spring 26) and is releasably held in the first condition by the engagement member (see Fig. 51 and 54 in series).
Regarding Claim 13, Prestidge discloses a stop member (24, 502) arranged to limit travel of the puncture member by the retractor to a predetermined distance (see Fig. 54).
Regarding Claim 14, Prestidge discloses a housing (12) for the retractor, wherein the puncture member depends from the housing such that a first end of the puncture member is spaced from the housing and a second end of the puncture member is mounted in the housing (see Fig. 51 and 54).

Response to Arguments
Applicant's arguments filed 05 February 2021 have been fully considered but they are not persuasive. 
Applicant argues “Prestidge does not disclose, teach, or suggest that the retraction of the needle is caused in response to the pressure sensor sensing a positive external fluid pressure at the end of the puncture member that is greater than a predetermined pressure difference from ambient pressure.”
 In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instantly relied upon embodiment (Fig. 54), Prestidge recites a mechanical pressure sensor (504) which senses a positive pressure increase within the chamber (14). Here Prestidge recites “when the housing 12 is subjected to increased internal pressure the wall portion 504 moves outwardly as shown in FIG. 54. Again the stop member 502 moves laterally and releases the needle 20 as shown in FIG. 54 so that the needle is retracted”. In this embodiment Prestidge is silent as to what causes the pressure increase in chamber (14) of housing (12). Examiner notes that the ordinary artisan, being of customary understanding and customary skill in the art, would be reasonably apprised of the two ways in which the pressure within chamber (14) can be raised as described - i.e. an increase in pressure exhibited by the medical device (e.g. 
Zadini describes a related fluid vessel insertion device (Fig. 27) providing for automated needle/puncturing member (308) retraction relative to a catheter/sleeve (306 – see Fig. 27-33), whereby needle retraction is effected by mechanically sensing a pressure increase within a chamber (i.e. the space between 272 and 276) incident to the puncturing member accessing the vasculature (see Fig. 31) which causes a stop member (272) to move responsive to the pressure to permit movement of the puncturing member (see Col. 11, Col. 12 particularly “penetration of the blood vessel 88 by the needle 94 allows blood to flow into space 328, as seen in FIG. 31. The pressure of this blood drives piston 272 farther rearward, which allows flange 288 of piston 272 to outwardly displace the resilient hook 280… and the catheter 306 will be propelled into an advanced position relative to the needle”). Specifically, as understood by the ordinary artisan the invention of Zadini describes a situation wherein the flow of blood creates a positive pressure (venous pressure is never negative and exceeds atmospheric pressure as even during diastole the entire circulatory system is pressurized relative to atmospheric pressure) which actives the pressure sensor (i.e. movement of 272 relative to 276 responsive to the pressure increase) to permit relative retraction of the puncture member and sleeve). 

It has been found that automating a previous manual activity requires only routine and customary skill in the art, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), whereby the invention of Zabini merely discloses one specific, well-known means by which the pressure within the chamber of an intravascular access device can be raised by the ingress of pressurized blood flow in order to trigger automated needle retraction.
Applicant argues “Prestidge discloses that a chamber created by the housing 12 in Figs. 51-54 has an open end 14, in addition to the open-ended needle 20, and is not sealed from an exterior.” However, this is not persuasive. Examiner notes that Fig. 51-54 are to be recognized by the ordinary artisan as largely schematic in nature focusing on the needle apparatus (500) alone without the additional hardware (i.e. the syringe) used the practice the invention. The ordinary artisan would immediately recognize that the proximal end of the device chamber (14) must be sealed from atmosphere in order to permit a change in pressure within the chamber. To accomplish this Prestidge integrates various needle apparatuses with other medical devices including, e.g. a syringe (42) wherein the proximal end of the needle apparatus is sealed from atmosphere by the piston/plunger of the syringe (see generally Fig. 7 and 8). Examiner has noted above, and in the Non-Final Office Action, that Prestidge resolves incorporating the needle apparatus in a variety of medical devices, among which is a syringe (see e.g. Clm. 5). Examiner has rendered below a mockup of the device (500) incorporated as part of a syringe (60) in the manner generally shown in Fig. 7 and 8 whereby the proximal end of the needle apparatus is sealed by the piston/plunger such that the chamber of housing (12) is open to atmosphere by only the distal end of the needle (22).


    PNG
    media_image1.png
    192
    525
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s Rendering of the Incorporation of Needle Apparatus  (500) in association with a syringe (60) as is contemplated and envisages by the detailed disclosure of Prestridge (see e.g. Clm. 5) as to construct an operational system. Note that the proximal end is sealed by the inclusion of the syringe piston/plunger
Applicant argues “with a syringe attached any retraction of a needle would be in response to a negative pressure created by the syringe; otherwise, there would be no reason for the syringe to be present. Thus, under such interpretation, the internal chamber would not be maintained at an ambient pressure, because a negative pressure is applied by the syringe, and retraction of the puncture member is not caused in response to the pressure sensor sensing a positive external fluid pressure the end of the puncture member, but in response to the application of a sufficiently negative pressure from the syringe.”
However, this is not persuasive. Specifically, Prestidge explicitly contemplates that the pressure within chamber (14) of needle apparatus (500) can be either increased or decreased, with Zadini demonstrating one specific manner in which pressure can be 
Applicant argues “Zadini does not disclose, teach, or suggest the claimed recitation retraction of the puncture member by the retractor from the first condition to the second condition is caused in response to the pressure sensor sensing a positive external fluid pressure at the end of the puncture member that is greater than a predetermined pressure difference from ambient pressure”. However, this is not persuasive. Specifically, Zadini illustrates that the needle (42) is retracted relative to the catheter (40) responsive to an increase in pressure resultant from venous access an ingress of blood flow - (see Col. 11, Col. 12 particularly “penetration of the blood vessel 88 by the needle 94 allows blood to flow into space 328, as seen in FIG. 31. The pressure of this blood drives piston 272 farther rearward, which allows flange 288 of piston 272 to outwardly displace the resilient hook 280… and the catheter 306 will be 
Examiner as provided figures illustrating the proposed manner of operation of needle apparatus (500) in association with syringe (60) whereby venous access causes the increase in pressure within chamber (14).

    PNG
    media_image5.png
    228
    616
    media_image5.png
    Greyscale

Figure 1: An insertion device (500, 60) ready for venipuncture


    PNG
    media_image6.png
    245
    880
    media_image6.png
    Greyscale

Figure 2: Syringe (500, 60) immediately upon penetration of the medical cubital vein just prior to the influx of blood.


    PNG
    media_image7.png
    255
    678
    media_image7.png
    Greyscale

Figure 3: As modified by Zabini, blood begins to ingress into chamber (14) and begins to raise the pressure therein.

    PNG
    media_image8.png
    222
    677
    media_image8.png
    Greyscale

Figure 4: Influx of blood sufficiently raises the pressure within (14) so as to cause distention of diaphragm (504) thereby triggering needle retraction and rendering the sharp distal tip of the needle withdrawn within (18).

    PNG
    media_image9.png
    319
    900
    media_image9.png
    Greyscale

Figure 5: Blood draw has commenced by manipulation of piston (44)

    PNG
    media_image10.png
    256
    790
    media_image10.png
    Greyscale

Figure 6: An insertion device (500, 60) ready for intravenous injection and containing a volume of injectate

    PNG
    media_image11.png
    285
    870
    media_image11.png
    Greyscale

Figure 7: Insertion device (500, 60) immediately upon venous access


    PNG
    media_image12.png
    261
    865
    media_image12.png
    Greyscale

Figure 8: As modified by Zabini, influx of blood begins to raise pressure within chamber (14)

    PNG
    media_image9.png
    319
    900
    media_image9.png
    Greyscale

Figure 9: Influx of blood raises pressure a sufficient amount to cause distension of diaphragm (504) and retraction of the needle


    PNG
    media_image13.png
    291
    727
    media_image13.png
    Greyscale

Figure 9: Intravenous injection has commenced by manipulation of piston (44).
	Applicant argues “such a combination still does not disclose, teach, or suggest the claimed recitation wherein the internal chamber is sealed from the exterior of the device except via the first aperture, as recited in the Applicant’s claims.” However, this is not persuasive. Applicant’s analysis ignores that Prestridge provides the various needle apparatus for uses in association with a syringe, either fully integrated (see Fig. 7 and 8) or via the use of a luer fitting at (12/14 – see Fig. 31, 32) whereby the presence of the syringe piston (44) seals the chamber (14) from the exterior of the device except via the first aperture (i.e. the distal end of the needle).
Applicant argues “one skilled in the art would not be motivated to modify the device of Prestidge with the teachings of Zadini (e.g., the addition of a syringe to the open end 14) as suggested by the Examiner, because the application of the device of Prestidge is already controlled by a syringe.” However, this is not persuasive. Specifically, it has been established that automating a previous manual process requires only routine and customary skill in the art, see In re Venner, 262 F.2d 91, 95, 

    PNG
    media_image14.png
    240
    651
    media_image14.png
    Greyscale

Without automatic needle retraction – Sharp end of (22) can be accidentally pushed through the far side of the vein prior to the user actuating the piston (44) to cause needle retraction.



    PNG
    media_image15.png
    273
    632
    media_image15.png
    Greyscale

With automatic retraction – blunted end of (18) cannot accidentally be pushed through the far side of the vein
Applicant argues “the Applicant respectfully submits that the Examiner provides no evidence to how the syringe and the mechanism of Zadini could work in with the device of Prestidge.” However, this is incorrect. Examiner has presented extensive documentation in both the Non-Final and Final Office Actions demonstrating how one of ordinary skill in the art would have modified the invention of Prestidge such that the ingress of blood from venous access will create the pressure increase within chamber (14) so as to actuate diaphragm/pressure sensor (504).
Applicant argues “That is, the mechanisms of Zadini and Prestidge for controlling operation of a needle are different from each other, e.g., one is intended to control movement of a needle itself (Prestidge) and the other intended to control movement of a catheter about a needle (Zadini), both using different ways of creating pressure differences, i.e., the references teach away from their combination.” However, this is not 
Furthermore, Examiner submits that Applicant misrepresents the prior art by suggesting the prior art references “teach away from their combination”. Neither Prestidge nor Zadini can be considered to “teach away” from their combination because neither reference disparages or advises against such a combination. Prestidge generically recites that the diaphragm (504) can be moved by an increase in pressure within chamber (14), but does not explicitly limit how the pressure should be increased within the chamber. Zadini merely provides the ordinary artisan with knowledge that upon venous access the pressure resultant from the influx of blood can act to induce needle retraction. Zadini therefore presents the ordinary artisan with one well-known means by which pressure can be increased to cause automated needle retraction. The ordinary artisan would reasonably recognize and appreciate that the diaphragm (504) of Prestridge could likewise be constructed in concert with the needle (22) such that the influx of blood from venous access causes an increase in pressure within chamber (14) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783    
03/16/2021